                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

 DEMBA BAH,

                               Plaintiff,

        v.                                               Case No. ____________________

 CASEY’S GENERAL STORES, INC.

                               Defendant.


                                            COMPLAINT

       COMES NOW Plaintiff Demba Bah, by and through his undersigned attorneys of

record, for his cause of action against Defendant Casey’s General Stores, Inc. (“Casey’s”), and

states as follows:

       1.       Defendant Casey’s operates over 2,200 convenience stores in the Midwestern

and Southern United States.

       2.       Plaintiff Demba Bah is a legal immigrant to the United States from The Gambia

who worked for Casey’s in Boonville, Missouri, from 2013 until his last day of May 4, 2019.

During that time, Plaintiff was subjected to pervasive harassment by his white co-workers

and managers because of his race, color, and national origin. This harassment included

reference to Plaintiff as “a foreigner,” calling the police to the store because a white co-

worker was not comfortable being in the store with him, non-consensual “theft-prevention”

searches of Plaintiff’s belongings, and refusal to allow Plaintiff to take breaks with white co-

workers. Ultimately, Plaintiff was constructively discharged when he could no longer

tolerate his working conditions and realized that, despite his repeated complaints and

transfer to another store, that the discrimination and harassment was never going to stop.


            Case 2:21-cv-04068-NKL Document 1 Filed 04/01/21 Page 1 of 10
                                    JURISDICTION & VENUE

         3.       This Court has subject matter jurisdiction over this controversy under 28

U.S.C. § 1331 as the claims brought herein arise under federal statutes and thus present

federal questions.

         4.       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because

Casey’s is deemed a resident of the Western District of Missouri as it is subject to personal

jurisdiction in this District. Venue in this division of the Western District of Missouri is proper

because Casey’s maintains multiple stores in the Central Division of this Court and a

substantial part of the events giving rise to this claim occurred in Cooper County, Missouri.

                                              PARTIES

         5.       Defendant Casey’s is an Iowa corporation with its principal place of business

at One SE Convenience Boulevard, Ankeny, Iowa, 50021 and may be served process through

its registered agent The Corporation Company, 120 S. Central Avenue, Clayton, Missouri

63105.

         6.       Plaintiff is a black male originally from the The Gambia, in west Africa. He is,

and was at all times relevant, a legal resident of the United States and legally authorized to

work in the United States.

         7.       Plaintiff is, and was at all times relevant, a resident of the State of Missouri.

         8.       Plaintiff was employed by Casey’s in Boonville, Cooper County, Missouri, from

in or about 2013 until he was constructively on May 4, 2019.




                                                   2

              Case 2:21-cv-04068-NKL Document 1 Filed 04/01/21 Page 2 of 10
                            FACTS COMMON TO ALL COUNTS

       9.       On October 30, 2019, Plaintiff Demba Bah timely dually filed his Charge of

Discrimination with the Missouri Commission on Human Rights and the Equal Employment

Opportunity Commission (“EEOC”). See Exhibit 1, attached.

       10.      On January 4, 2021, the EEOC issued Plaintiff a Notice of Right to Sue, entitling

him to bring his claim before the Court. See Exhibit 2, attached.

       11.      Plaintiff has exhausted all administrative remedies necessary to bring his

claims and has filed his suit within 90 days of the issuance of his Notice of Right to Sue.

       12.      Shortly after Plaintiff began working for Casey’s in 2013, he began being

harassed by other coworkers because of his race, color, and national origin.

       13.      Plaintiff’s coworkers and managers isolated him by preventing him from

taking breaks or even speaking with other, white, coworkers.

       14.      Casey’s managers went through Plaintiff’s belongings under the guise of “theft-

prevention” even though other, white, employees were not subject to similar searches.

       15.      One of Casey’s assistant managers, Savannah, called the local police to come

stand in the store because she said she was not comfortable being in the store with Plaintiff.

       16.      Plaintiff also often heard Savannah talking negatively to other co-workers

about the fact that Plaintiff was a foreigner.

       17.      When Plaintiff initially complained to his store manager, Brenda, about the

treatment he had received, Plaintiff was told simply to look in the mirror and that Brenda

could do nothing else for him.

       18.      Brenda further instructed Plaintiff not to speak to his co-workers and told

them not to speak to him.


                                                 3

            Case 2:21-cv-04068-NKL Document 1 Filed 04/01/21 Page 3 of 10
       19.     In early 2018, a kitchen manager position became available. Plaintiff was told

that he could not apply for the position without pre-approval. Despite his request, Brenda

and Savannah denied Plaintiff that approval.

       20.     In February 2019, Plaintiff called the corporate office to complain about his

denied promotion and the pattern of harassment he had been subjected to. As a result of this

complaint, Plaintiff was transferred to a less desirable store location and told that

“appropriate action had been taken.”

       21.     Despite being transferred, the pattern of harassment continued. Specifically,

Plaintiff’s co-workers continued to refer to him as “the foreigner” and complained about

Plaintiff’s “need to learn to speak English.”

       22.     Plaintiff fluently reads, writes, and speaks English. Plaintiff does have a west

African accent.

       23.     At one point, one of Plaintiff’s co-workers said that he wished corporate would

just pay Plaintiff a settlement so that Plaintiff would go away and that the co-worker would

not have to watch Plaintiff all the time.

       24.     Plaintiff was constructively discharged from his employment as a cook at

Casey’s on May 4, 2019. That day, Plaintiff was written-up for eating food that had been taken

off the shelf for sale to customers. This is something that was allowed by Casey’s. Indeed,

other white employees often did the same thing without being disciplined.

       25.     After his May 4, 2019 write-up, Plaintiff realized that he could no longer work

at Casey’s and quit his employment because no reasonable person could continue to work

under the conditions he had been subjected to for years.




                                                4

         Case 2:21-cv-04068-NKL Document 1 Filed 04/01/21 Page 4 of 10
       26.    After his constructive discharge, Plaintiff had a period of unemployment

where he received no wages or other fringe benefits. After a time, he began a new job but it

did not pay as well as his position at Casey’s.


   COUNT I - CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
            (Race, Color, and National Origin Discrimination & Retaliation)

       27.    Plaintiff hereby incorporates the averments contained above in paragraphs 1

through 26 as though the same were restated fully herein.

       28.    Casey’s and its agents’ conduct described above made Plaintiff’s working

conditions intolerable. That is, a reasonable person in Plaintiff’s situation would have

deemed resignation the only reasonable alternative after the events of May 4, 2019.

       29.    Plaintiff’s race, color and national origin were motivating factors in the

conduct of Casey’s and its agents.

       30.    Plaintiff’s treatment based on his race, color, and national origin by Casey’s

and its agents was because of the fact that Plaintiff complained to both his local management

and the corporate office about the same.

       31.    Casey’s and its agents acted with the intent of forcing Plaintiff to quit.

       32.    Plaintiff’s resignation was a reasonably foreseeable result of the actions of

Casey’s and its agents.

       33.    As a direct result of Casey’s and its agents’ conduct as described herein related

to his constructive discharge and Casey’s failure to promote Plaintiff to Kitchen Manager,

Plaintiff has suffered, and continues to suffer, lost wages and other fringe benefits of his

employment at Casey’s.




                                                  5

         Case 2:21-cv-04068-NKL Document 1 Filed 04/01/21 Page 5 of 10
       34.    Plaintiff has further suffered, and will continue to suffer, non-economic

damages as a result of the anger, frustration, disappointment, humiliation, and distress

caused by his discharge.

       35.    Casey’s, through the conduct of its agents as described herein, acted with

malice or reckless indifference to the rights of Plaintiff not to be discriminated against on the

basis of his race, color, national origin, or in retaliation for his complaints against unlawful

discrimination.

       36.    Plaintiff is entitled to recover attorneys fees and costs in this action if he is the

prevailing party.

       WHEREFORE, Plaintiff prays the court enter judgment in his favor and against

Defendant in an amount that will fairly and justly compensate him for his compensatory

damages, back pay, front pay, and punitive damages; for his reasonable attorneys fees and

costs expended herein; for pre- and post-judgment interest as allowed by law; issue such

injunctive orders necessary to prevent conduct of the type complained of herein from

occurring in the future; and for such other and further relief as the court deems just and

proper in the premises.


  COUNT II - CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                  (Race, Color, and National Origin Harassment)

       37.    Plaintiff hereby incorporates the averments contained above in paragraphs 1

through 26 as though the same were restated fully herein.

       38.    Plaintiff was subjected to isolation, unwarranted searches, intimidation, and

name-calling based on his race, color, and national origin by Casey’s managers and other

employees.


                                                6

         Case 2:21-cv-04068-NKL Document 1 Filed 04/01/21 Page 6 of 10
       39.    Plaintiff’s failure to submit to the conduct described above played a part in

Casey’s and its agents’ failure to allow Plaintiff to apply for the Kitchen Manager position,

failure to promote Plaintiff, constructive discharge of Plaintiff, and treatment of Plaintiff

during his employment with Casey’s.

       40.    Casey’s and its agents’ conduct toward Plaintiff was sufficiently severe and

pervasive that a reasonable person in Plaintiff’s position would have found Plaintiff’s work

environment abusive.

       41.    At the time of the conduct described above, Plaintiff believed his work

environment to be abusive.

       42.    As a direct result of the conduct described above, Plaintiff has further suffered,

and will continue to suffer, non-economic damages as a result of the anger, frustration,

disappointment, humiliation, and distress.

       43.    Casey’s, through the conduct of its agents as described herein, acted with

malice or reckless indifference to the rights of Plaintiff not to be discriminated against on the

basis of his race, color, national origin, or in retaliation for his complaints against unlawful

discrimination.

       44.    Plaintiff is entitled to recover attorneys fees and costs in this action if he is the

prevailing party.

       WHEREFORE, Plaintiff prays the court enter judgment in his favor and against

Defendant in an amount that will fairly and justly compensate him for his compensatory

damages, back pay, front pay, and punitive damages; for his reasonable attorneys fees and

costs expended herein; for pre- and post-judgment interest as allowed by law; issue such

injunctive orders necessary to prevent conduct of the type complained of herein from


                                                7

         Case 2:21-cv-04068-NKL Document 1 Filed 04/01/21 Page 7 of 10
occurring in the future; and for such other and further relief as the court deems just and

proper in the premises.


                          COUNT III - CLAIMS 42 U.S.C. § 1981
                                  (Race Discrimination)

       45.    Plaintiff hereby incorporates the averments contained above in paragraphs 1

through 26 as though the same were restated fully herein.

       46.    Throughout his tenure with Casey’s, Plaintiff was subjected to unwelcome

racial harassment.

       47.    The racial harassment Plaintiff endured during his employment at Casey’s was

because of his race.

       48.    The racial harassment Plaintiff endured during his employment at Casey’s was

sufficiently severe so as to affect the terms, conditions, and privileges of his employment.

       49.    The racial harassment Plaintiff endured during his employment at Casey’s was

both objectively and subjectively offensive.

       50.    Casey’s failed to allow Plaintiff to apply for the Kitchen Manager position. This,

inevitably, led to Casey’s failing to promote Plaintiff to the Kitchen Manager position.

       51.    Plaintiff’s race played a part in the decision of Casey’s agents to fail to allow

Plaintiff to apply for the Kitchen Manager position.

       52.    Ultimately, Plaintiff was constructively discharged by Casey’s as a result of the

years-long pattern of racial harassment Plaintiff endured while working there. Plaintiff

would not have been subjected to his harassment but for his race.

       53.    As a direct result of Casey’s and its agents’ conduct as described herein related

to his constructive discharge as well as Casey’s failure to promote Plaintiff to Kitchen


                                               8

         Case 2:21-cv-04068-NKL Document 1 Filed 04/01/21 Page 8 of 10
Manager, Plaintiff has suffered, and continues to suffer, lost wages and other fringe benefits

of his employment at Casey’s.

       54.    Plaintiff has further suffered, and will continue to suffer, non-economic

damages as a result of the anger, frustration, disappointment, humiliation, and distress

caused by the pattern of racial harassment and mistreatment he suffered during his

employment with Casey’s.

       55.    Casey’s, through the conduct of its agents as described herein, acted with

malice or reckless indifference to the rights of Plaintiff not to be discriminated against on the

basis of his race, color, national origin, or in retaliation for his complaints against unlawful

discrimination.

       56.    Plaintiff is entitled to recover attorneys fees and costs in this action if he is the

prevailing party.

       WHEREFORE, Plaintiff prays the court enter judgment in his favor and against

Defendant in an amount that will fairly and justly compensate him for his compensatory

damages, back pay, front pay, and punitive damages; for his reasonable attorneys fees and

costs expended herein; for pre- and post-judgment interest as allowed by law; issue such

injunctive orders necessary to prevent conduct of the type complained of herein from

occurring in the future; and for such other and further relief as the court deems just and

proper in the premises.

                                       JURY DEMAND

       Pursuant to Fed. R. Civ. P. 38, Plaintiff demand a jury on all issues so triable.




                                                9

         Case 2:21-cv-04068-NKL Document 1 Filed 04/01/21 Page 9 of 10
                            Respectfully submitted,

                            LEAR WERTS LLP



                            Bradford B. Lear, Mo. Bar No. 53288
                            Todd C. Werts, Mo. Bar No. 53204
                            Anthony J. Meyer, Mo. Bar No. 71238
                            103 Ripley Street
                            Columbia, MO 65201
                            Telephone: 573-875-1991
                            Facsimile: 573-279-0024
                            Email: lear@learwerts.com
                            Email: werts@learwerts.com
                            Email: meyer@learwerts.com

                            COUNSEL FOR PLAINTIFF




                              10

Case 2:21-cv-04068-NKL Document 1 Filed 04/01/21 Page 10 of 10
